Opinion issued December 2, 2014




                                      In The

                                Court of Appeals
                                     For The

                           First District of Texas
                               ————————————
                                NO. 01-13-00609-CR
                               ———————————
                       THE STATE OF TEXAS, Appellant
                                        V.
                      JEFFREY LYNN WALTER, Appellee


                     On Appeal from the 56th District Court
                           Galveston County, Texas
                        Trial Court Case No. 12CR3084


                           MEMORANDUM OPINION

      Appellant, the State of Texas, has filed a motion to dismiss the appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). This motion has been

on file with the Court for more than ten days and no opinion has issued. See TEX.

R. APP. P. 10.3(a), 42.2(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all pending motions as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2